DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed April 26, 2019.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Ward on March 2, 2021.
The application has been amended as follows: 
Claim 1: insert -, by a user,-- after “position is input” and before “such that” in line 4.
Claim 10 (Currently amended): A travel route generation method comprising: 
Positioning, by a user using a point input interface, a contour point on an outermost contour of a work vehicle substantially on a starting point in a work field when viewed in a vertical direction; 
detecting a position of a reference point on the work vehicle as a starting vehicle position when the contour point is substantially on the starting point; 
positioning, using the point input interface, the contour point substantially on intermediate points in the work field when viewed in the vertical direction; 
detecting positions of the reference point as intermediate vehicle positions when the contour point is substantially on the intermediate points, respectively; 
positioning, using the point input interface, the contour point substantially on an end point in the work field when viewed in the vertical direction; 
detecting a position of the reference point as an end vehicle position when the contour point is substantially on the end point; 
calculate positions of the starting point, the intermediate points, and the end point from the start vehicle position, the intermediate vehicle positions, the end vehicle position, respectively, based on a distance from the contour point to the reference point; defining a shape of a target work region by calculating a line connecting the starting point, the intermediate points, and the end point, the line defining the shape of the target work region, the work vehicle being to work in the target work region; and 
generating a travel route along which the work vehicle is to travel in the target work region.
3.	Claims 1-10 are allowable over prior art of record.
4.	The prior art of record does not teach neither singly nor in combination the claimed limitations “calculate positions of the starting point, the intermediate points, and the end point from the start vehicle position, the intermediate vehicle positions, the end vehicle position, respectively, based on a distance from the contour point to the reference point; defining a shape of a target work region by calculating a line connecting the starting point, the intermediate points, and the end point, the line defining the shape of the target work region, the work vehicle being to work in the target work region” as in claims 1-10.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/           Primary Examiner, Art Unit 3663